Case 18-36185-KLP       Doc 15    Filed 01/07/19 Entered 01/07/19 09:53:35          Desc Main
                                  Document     Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION

IN RE: PAMELA MICHELLE TURNER                       Case No.:      18-36185-KLP
                                                    Chapter:       13


       REQUEST OF CREDITOR PURSUANT TO BANKRUPTCY RULE 2002(g)
              PROVIDING ADDRESS OF SERVICE OF NOTICES

Dear Clerk:

       1.     This request is filed pursuant to Bankruptcy Rule 2002(g) for the purpose of

ensuring that Creditor listed below receives all notices required to be mailed under Bankruptcy

Rule 2002 at the address below.

       2.     Creditor is owed legal fees.

       3.     The address to which all such notices should be sent is:

                                             Tammy L. Sossei, Esquire
                                             SOSSEI LAW, PC
                                             4114 E Parham Rd. Suite C
                                             Richmond, Virginia 23228

                                                    Respectfully Submitted,

                                                    By:    /s/ Tammy L. Sossei, Esquire
                                                           Tammy L. Sossei, Esquire
                                                           VSB # 79085
                                                           Attorney(s) for Creditor
                                                           SOSSEI LAW, P.C.
                                                           4114 E Parham Road, Suite C
                                                           Richmond, Virginia 23228
                                                           tammy.sossei@sosseilaw.com
                                                           (804) 593-4141
                                                           (804) 510-0585 Fax
